Exhibit 10.13.3

 

Amendment No. 11 (the “Amendment”) To
Employment Agreement (the “Employment Agreement”) between
Andrew Hobson (“Employee”) and Univision Management Co. (“Company”)

 

Employee and Company agree to amend the Employment Agreement as follows:

 

1.                                       Term.  The Term of the Employment
Agreement is extended through December 31, 2008, unless earlier terminated in
accordance with the provisions of the Employment Agreement.

 

2.                                       Salary.  The annual Base Salary rate
will be Eight Hundred Fifty Thousand Dollars ($850,000) for the annual period of
the Term from January 1, 2006 through December 31, 2006; Eight Hundred Fifty
Thousand Dollars ($850,000) for the annual period of the Term from January 1,
2007 through December 31, 2007; and Eight Hundred Fifty Thousand Dollars
($850,000) for the annual period of the Term from January 1, 2008 through
December 31, 2008.

 

3.                                       Effective Date of Amendment.  Upon
execution by Employee and Company, this Amendment will become effective as of
December 31, 2005.

 

4.                                       Other.  Except as provided in this
Amendment, all other terms and conditions in the Employment Agreement will
remain in full force and effect, and the Employment Agreement, as amended
hereby, is ratified and confirmed.

 

 

UNIVISION MANAGEMENT CO.

 

 

 

 

 

By:

/s/ PETER H. LORI

 

 

 

Peter H. Lori

 

 

Assistant Treasurer and Assistant Secretary

 

 

 

/s/ ANDREW HOBSON

 

Andrew Hobson

 

 

--------------------------------------------------------------------------------